      Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 1 of 37



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

EDISON ZORILLA, Individually and        §
on behalf of all others similarly       §
situated                                §
                                        §
VS.                                     §       C.A. NO. 4:16-cv-615
                                        §
                                        §
UBER TECHNOLOGIES, INC.                 §       JURY DEMANDED

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ANDREW MICHAEL BERMAN,                  §
EUGENE RODRIGUEZ, JEROD                 §
SLAY, KENNAN VALES, DAWIT               §
GEBREMARIAM, ALADDIN AFIA,              §
KHALIL ANIBOU, HARGEWEYNI               §
DAWIT, MARSHALL DEVON ISOM,             §
RICHARD SCHUSTERMAN,                    §
ASHAGARI HABTEGABRIEL,                  §
MICHAEL LEYZERZON, ROMALE               §
WALKER, SAMMY IBOK, GARY                §
LASSIN, GLEN DEWALT, CHAN               §
ZULFIQUAR, ROBERT NIETO, and            §
THEOPHILUS DUCKETT, Individually        §
and on behalf of all others similarly   §
situated                                §
                                        §
VS.                                     §       C.A. NO. 4:17-CV-2011
                                        §
                                        §
UBER TECHNOLOGIES, INC.                 §       JURY DEMANDED

                   PLAINTIFFS’ SECOND AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, Plaintiffs ANDREW MICHAEL BERMAN, EUGENE RODRIGUEZ,

JEROD      SLAY,    DAWIT    GEBREMARIAM,            ALADDIN      AFIA,   ASHAGARI




                                            1
     Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 2 of 37



HABTEGABRIEL, MICHAEL LEYZERZON, ROMALE WALKER, and ROBERT

NIETO, Individually and on behalf of all others similarly situated 1 , (hereinafter collectively

referred to as “Plaintiffs”), complaining of UBER TECHNOLOGIES, INC. (hereinafter referred

to as “Defendant” or “Uber”), and in support thereof would respectfully show unto the court as

follows:

                                           NATURE OF SUIT

        1.      Plaintiffs’ claims arise under the Fair Labor Standards Act of 1938, 29 U.S.C. §§

201-219 (“FLSA”).

        2.      The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and general well-

being of workers … .” 29 U.S.C. § 202(a). To achieve its humanitarian goals, the FLSA defines

appropriate pay deductions and sets overtime pay, minimum wage, and recordkeeping

requirements for covered employers. 29 U.S.C. §§ 206(a), 207(a), 211(c).

        3.      Defendant violated the FLSA by employing Plaintiffs and other similarly situated

nonexempt employees “for a workweek longer than forty hours [but refusing to compensate them]

for [their] employment in excess of [forty] hours … at a rate not less than one and one-half times

the regular rate at which [they are or were] employed.” 29 U.S.C. § 207(a)(1).

        4.      Defendant violated the FLSA by failing to maintain accurate time and pay records

for Plaintiffs and other similarly situated nonexempt employees as required by 29 U.S.C. § 211(c)

and 29 C.F.R. pt. 516.




1 All named Plaintiffs are individuals who have opted out of the Arbitration Clause contained in all of Uber’s
driver agreements and thus can proceed with their claims in this forum and not through arbitration. Moreover,
Kennan Vales and Richard Schusterman have opted out of this lawsuit and joined the collective action pending
in North Carolina.




                                                      2
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 3 of 37



         5.    Plaintiffs bring this collective action under 29 U.S.C. § 216(b) on behalf of

themselves and all other similarly situated employees to recover minimum wage and overtime

wages.

         6.    Plaintiff further allege the following causes of action under Texas and/or federal

law and statute: 1) fraud and fraud in the inducement in driver recruitment and daily operations;

2) unjust enrichment for the wrongful retention of toll charges and failure to properly compensate

drivers for related expenses for their vehicles such as gas, additional insurance, maintenance costs,

licensing fees, and certification fees all of which should be reimbursed by/paid for by Uber; 3)

various violations and omissions with regard to the Form 1099’s issued to the drivers; and 4)

breach of contract for wrongful retention of toll charges and other expenses incurred by the drivers

in furtherance of their contractual obligations with Uber pursuant to the various agreements in

place.

                                       CASE SUMMARY

         7.    Defendant, Uber, misclassified their employees as independent contractors to avoid

paying minimum wage and overtime per the FLSA.

         8.    Uber did not pay their workers minimum wage and/or overtime as required

pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”). Plaintiffs worked

over forty (40) per week. However, the facts of this case will show that the workers/ employees

are not independent contractors, and are owed minimum wage and overtime pay. This action seeks

to recover all unpaid wages/compensation, liquidated damages, statutory damages, attorney’s fees

and costs owed to Plaintiffs for their individual claims, and collectively on behalf of all others

similarly situated.




                                                 3
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 4 of 37



                                 JURISDICTION AND VENUE

       9.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. 216(a) and (b) of the FLSA. Moreover, this Court has jurisdiction pursuant to 28 U.S.C.

§1332 as Plaintiffs and those similarly situated are residents of Texas and Defendant is a Delaware

corporation with its principal place of business in California and who is authorized to do business

in the State of Texas. Additionally, venue lies in this Court under 28 U.S.C. §1391 as the causes

of action alleged herein are based upon actions and activities that substantially took place at all

relevant times in the Houston Division of the Southern District of Texas. By reason thereof, the

jurisdiction and venue of this action is proper in any federal district court in the Southern District

of Texas. Furthermore, the matter in controversy exceeds, exclusive of interest and costs, the sum

specified by 28 U.S.C. §1331 and accordingly, jurisdiction is proper before this court. All parties

are subject to personal jurisdiction in the Southern District of Texas.

                                             PARTIES

       10.     Plaintiffs ANDREW MICHAEL BERMAN, EUGENE RODRIGUEZ, JEROD

SLAY, DAWIT GEBREMARIAM, ALADDIN AFIA, ASHAGARI HABTEGABRIEL,

MICHAEL LEYZERZON, ROMALE WALKER, and ROBERT NIETO are former and

current employees of Uber, and are represented by the undersigned.

       11.     Defendant UBER TECHNOLOGIES, INC. is a Delaware corporation with its

principal place of business located in San Francisco, California. At all relevant times, it was

authorized to do business in the State of Texas. It may be served with process by serving its

attorneys of record. Uber employed Plaintiffs, and with respect to the Plaintiffs, Uber is subject to

the FLSA, as it was at all relevant times and/or was part of an enterprise engaged in interstate

commerce as defined by 29 U.S.C. §§ 203(r) and (s).




                                                  4
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 5 of 37



       12.     The Class Members are similarly situated Uber drivers, who worked for Uber

during the last three years.

                                      INTRODUCTORY FACTS

       13.     This case is brought on behalf of individuals who have worked as Uber drivers in

Texas. When agreeing to become drivers for Uber, Plaintiffs and all others similarly situated are

required to enter into agreements all drafted unilaterally by Uber and all of which are consistently

revised by Uber, also unilaterally.

       14.     Uber is a car service established in 2009 in California, that has engaged thousands

of drivers across various states, including Texas, to transport riders through its Uber Black, Uber

Select, and UberX services. Drivers can be hailed and dispatched through a mobile phone

application which is maintained and operated by Uber. All UberX drivers are required to agree to

the terms of a form contract, which governs their terms and conditions of their employment. Uber

Black and Uber Select drivers have been required to sign a similar contract with Uber. In order to

access the form, the Plaintiff must use a smartphone or electronic device. Upon accessing the Uber

Driver App, Plaintiffs are required to sign an agreement, entitled “Transportation Provider Service

Agreement” which contain arbitration provisions.

       15.     Plaintiffs bring this action on their own behalf, and on behalf of other similarly

situated Uber drivers, alleging the following causes of action under Texas and/or federal law and

statute as alleged herein.

       16.     Under Texas law, an independent contractor is one "who, in the pursuit of an

independent business, undertakes to do a specific piece of work for other persons, using his own

means and methods, without submitting himself to their control in respect to all its details."

Plaintiffs contend that the credible evidence, as shown below, establishes that Uber exercises




                                                 5
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 6 of 37



sufficient supervision, direction or control over them so as to establish an employer-employee

relationship and therefore the applicability of the FLSA to Plaintiffs:

               a.      Uber exercises control through its in-person assistance and where it also

                       provided Claimants with its handbook and signage.

               b.      Uber exercises control through its Driver App by providing the app and

                       setting up the information that appears on the app, by setting the fares

                       charged to riders, by setting the rate of pay to Claimants and the occasional

                       income guarantee, by setting the various incentives and promotions, and by

                       setting the music, tipping and deactivation policies.

               c.      Uber assigns the work by dispatching trip requests to Claimants who must

                       accept the dispatch within Uber's 15-second mandate.

               d.      Uber provides the requisite tools, such as built-in maps on the Driver App

                       and Uber signage.

               e.      Uber conducts an occasional "ID check" on the Driver App and sets the

                       order of riders' drop off for UberPOOL.

               f.      Uber provides in-person support to Claimants and monitoring Claimants’

                       performance, solely determining when and how long to deactivate

                       Claimants for failing to meet Uber's performance standards.

               g.      Uber fields complaints and regularly communicates feedback to Claimants,

                       including the minimum threshold star rating to avoid suspension, and

                       communicates the trip's most efficient route and Claimants’ acceleration,

                       braking, and overall speed.

               h.      Uber handles all the bookkeeping activities of the relationship, including




                                                 6
Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 7 of 37



              collecting fares and charges from riders, adjusting for mandatory pay

              deductions, and paying Claimants directly.

        i.    Uber not only guarantees payment for each trip, but occasionally guarantees

              a specified level of income.

        j.    Uber requires that Claimants view the "essential" onboarding video

              provided by Uber and provided Claimants with welcome packets, vehicle

              placards, and financial incentives and promotions.

        k.    Uber maintains numerous driver data and regularly communicates

              expectations to Claimants.

        l.    Uber sets the minimum star-rating threshold performance and utilizes the

              performance scores and the riders' feedback and complaints in deactivating

              Driver Apps as a result of inability to meet Uber's satisfactory level of

              quality.

        m.    Uber unilaterally determines whether to collect a rider's cancellation fee.

        n.    Uber has the ultimate and sole authority to penalize Claimants if too many

              trip requests are rejected or ignored.

        o.    Uber imposes a list of acceptable vehicles and the route requested by a rider

              or the GPS route, strongly suggests a dress code, and supplies placards and

              lights with its logo.,

        p.    Uber markets its transportation services to Claimants and riders alike,

              selects only qualified drivers such as Claimants, monitors and supervises

              Claimants’ performance, rewards high performing drivers, disciplines

              drivers who fail to meet Uber's standards on a temporary or permanent




                                        7
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 8 of 37



                       basis, sets the fare prices charged to riders, and sets the fee paid to Uber by

                       the riders.

               q.      Uber mandates each rider to rate Claimants under Uber's 5-star rating and

                       give written feedback of Claimants’ performance, which is then utilized to

                       monitor and discipline Claimants, including suspending or terminating their

                       relationship.

               r.      Effectively, Uber utilizes riders' ratings and feedback as one of various tools

                       with which to gauge and otherwise monitor Claimants’ performance

                       including cleanliness, professional attire, and driving manner.

        17.    The degree of control and micromanaging exerted by Uber over the daily activities

of its driver such as Plaintiffs is monumental and mindblowing. The relationship between the

Plaintiffs as drivers and Uber is clearly that of employer-employee. By misclassifying Plaintiffs as

independent contractors, Uber is depriving Plaintiffs of those benefits and protections afforded

employees under the law. These include but are not limited to a minimum wage, overtime wages,

expense reimbursement, and health and unemployment insurance and benefits. Plaintiffs have been

severely damaged as a result of being misclassified as independent contractors by Uber for which

they now seek recovery.

       18.     As alleged herein, Uber employs Plaintiffs as drivers but then misclassifies them as

independent contractors. Plaintiffs are actually employees, and all worked in excess of 40 hours

per week.

       19.     Plaintiffs were not paid on a salary or fee basis. As defined and set forth in 29

C.F.R. § 541, none of Plaintiffs served in the capacity of executive, administrator, professional or




                                                  8
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 9 of 37



outside sales representative. Therefore, Plaintiffs are not exempt from the protections provided

under the FLSA.

       20.     Uber employed and/or jointly employed Plaintiffs and the Class Members. At all

times relevant hereto, Uber knew of, approved of, and benefited from Plaintiffs’ regular and

overtime work.

       21.     Uber’s gross annual revenues have well exceeded the FLSA’s $500,000.00

threshold for enterprise coverage for at least each of the last three years.

       22.     Uber’s employees routinely used vehicles, tools, equipment, telephones, and

computers.

       23.     Uber is a covered enterprise under the FLSA during at least each of the last three

years because they met the $500,000.00 gross revenue threshold, and because their employees

used, handled, or worked on goods or materials that were produced for interstate commerce or

actually traveled in interstate commerce.

       24.     Uber determined the hours Plaintiffs and Class Members worked.

       25.     Uber determined Plaintiffs’ and Class Members’ duties as well as the work

locations.

       26.     Uber made personnel and payroll decisions, including Plaintiffs’ and the Class

Members’ pay rates, their job assignments, and the decision to not pay them minimum wage or

overtime.

       27.     Uber had the power to hire and fire Plaintiffs and Class Members.

       28.     Plaintiffs and Class Members regularly worked more than forty (40) hours in a

workweek. Uber did not pay them the extra time and a half required pursuant to the FLSA.




                                                  9
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 10 of 37



       29.     Uber knew Plaintiffs and Class Members worked over forty (40) hours per week

and that they did not receive overtime pay.

                                FLSA INDIVIDUAL CLAIMS

       30.     Plaintiffs ANDREW MICHAEL BERMAN, EUGENE RODRIGUEZ, JEROD

SLAY, DAWIT GEBREMARIAM, ALADDIN AFIA, ASHAGARI HABTEGABRIEL,

MICHAEL LEYZERZON, ROMALE WALKER, and ROBERT NIETO worked more than

40 hours per week.

       31.     After deducting employment related expenses, Plaintiffs ANDREW MICHAEL

BERMAN, EUGENE RODRIGUEZ, JEROD SLAY, DAWIT GEBREMARIAM,

ALADDIN AFIA, ASHAGARI HABTEGABRIEL, MICHAEL LEYZERZON, ROMALE

WALKER, and ROBERT NIETO made less than minimum wage.

       32.     Plaintiffs ANDREW MICHAEL BERMAN, EUGENE RODRIGUEZ, JEROD

SLAY, DAWIT GEBREMARIAM, ALADDIN AFIA, ASHAGARI HABTEGABRIEL,

MICHAEL LEYZERZON, ROMALE WALKER, and ROBERT NIETO were misclassified

as an independent contractor.

       33.     Plaintiffs ANDREW MICHAEL BERMAN, EUGENE RODRIGUEZ, JEROD

SLAY, DAWIT GEBREMARIAM, ALADDIN AFIA, ASHAGARI HABTEGABRIEL,

MICHAEL LEYZERZON, ROMALE WALKER, and ROBERT NIETO were not paid

overtime.

                         COLLECTIVE ACTION ALLEGATIONS

       34.     In addition to the above Plaintiffs, Uber employs many other drivers who were also

not properly paid under the FLSA for minimum wage and overtime pay, and who were

misclassified. These workers are entitled to minimum wage and overtime pay for the same reasons




                                               10
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 11 of 37



as Plaintiffs, and are therefore similarly situated to Plaintiffs. These workers are collectively

referred to as the “Class Members.”

       35.     Thousands of these employees/drivers have worked for Uber over the last few

years. Accordingly, Uber’s failure to pay properly due and owing FLSA compensation extends

well beyond the Plaintiffs listed herein.

       36.     Pursuant to 29 U.S.C. § 216(b), these Class Members should be notified of this

action and given the opportunity to join. Therefore, the class is properly defined as.

       Uber drivers who have not agreed to an arbitration agreement, have not opted out of

       the arbitration agreement, and who in the past three (3) years were drivers for Uber.

       37.     Accordingly, Plaintiffs move that the Court certify this matter as a collective matter

and request that notice be provided to all similarly situated claimants.

                                      CAUSE OF ACTION

       38.     By failing to pay Plaintiffs and the Class Members minimum wage and overtime at

one-and-one-half times the minimum wage rate, Defendant violated the FLSA’s employee pay

provisions.

       39.     Uber owes Plaintiffs and the Class Members the difference between the money paid

to them and what should have been paid under the FLSA. Since Uber’s conduct was willful and/or

Uber knew and/or showed reckless disregard that their pay practices violated the FLSA, Uber owes

these Plaintiffs and class members wages for at least the past three years.

       40.     Uber is liable to Plaintiffs and the Class Members for an amount equal to all unpaid

FLSA wages, penalties, fees, and all other damages allowed by law.

       41.     Plaintiffs and Class Members are entitled to recover all reasonable attorneys’ fees

and costs incurred in this action.




                                                 11
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 12 of 37



                            CONSENT TO COLLECTIVE ACTION

        42.     Each of the named Plaintiffs in this Complaint not only intends to pursue their

claims individually, but also consents to be included as a plaintiff in any collective action that may

be approved by this Court. All named Plaintiffs in this Complaint hereby consent to any collective

action, and respectfully requests that this honorable Court recognize this written consent as their

written consent, to the extent required by law, to be a party to a collective action. If, for any reason,

the Court denies the collective action claims, or any other arguments or allegations are made to

defeat the collective action, then all named Plaintiffs still wish to pursue their claims and causes

of action, individually.

                              STATEMENT OF GENERAL FACTS

        43.     Uber is a car service established in 2009 in California, that has engaged thousands

of drivers across various states, including Texas, to transport riders through its Uber Black, Uber

Select, and UberX services. It provides this car service in cities throughout the country via an on-

demand dispatch system that only it controls. Uber offers customers the ability to hail a car-service

driver on a mobile phone application and its website has advertised that "Uber is your on-demand

private driver." Uber relies entirely on individuals such as the Named and putative Plaintiffs, who

it classifies as independent contractors, to perform the transportation service that is not only at the

heart of its business but its only business and the business it is recognized worldwide as providing.

To put it bluntly, without drivers such as Plaintiffs, Uber would not exist.

        44.     All UberX drivers are required to agree to the terms of a form contract, which

governs their terms and conditions of their employment. In order to access the form, the drivers

must use a smartphone or electronic device. Upon accessing the Uber Driver App, Plaintiffs are

then capable of being summoned by passengers/customers. But without any advance notice and




                                                   12
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 13 of 37



on numerous occasions since first offering the service in Texas, Uber has presented the Plaintiffs

and all drivers through this mobile phone application with a new, revised form contract all drivers

are then required to sign. Without pressing the button indicating an agreement with all the terms,

the drivers cannot be summoned by passengers and thus earn an income. These agreements

consistently state one way or another that Uber reserves the right to withhold or revoke its approval

and authorization of any Driver at any time, in its sole and unreviewable discretion. Pursuant to

the agreements, all drivers are required to maintain a valid driver’s license and all licenses, permits,

and other legal prerequisites necessary to perform transportation services and to update those

documents as necessary. The agreements require that while signed in to drive for Uber, drivers

must perform transportation services only for Uber and they cannot display on their vehicles any

removable insignia provided by third-party transportation service providers, or other lead

generation providers. The agreements further require that drivers’ vehicle models be no more than

ten years old, though Uber’s representatives will often refuse to allow plenty of far newer vehicles

from being used as Uber cars. The agreements reference “Uber’s star rating system” and note that

drivers “with low ratings may be limited in their right to accept Requests.” The terms of the form

agreements are identical, or substantially similar, for every UberX driver.

       45.     Uber Black and Uber Select drivers have also been required to sign and agree to

similar agreements with Uber. These agreements give Uber the right to terminate the agreements

automatically, without any notice requirement, at such “moment when the Transportation

Company and/or its Drivers no longer qualifies, under the applicable law or the quality standards

of Uber, to provide the Driving Service or to operate the Vehicle.” These agreements also provide

that Uber will receive a “Fee per Ride” which “is calculated as a percentage of each Fare” and

“which shall be set by Uber at Uber’s sole discretion based upon local market factors and may be




                                                  13
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 14 of 37



subject to change.” As with all Uber drivers, these drivers must also maintain a minimum star

rating. All drivers also agree to submit to a background check and maintain a valid driver’s license

“and all licenses, permits, and other legal prerequisites necessary” to perform commercial

transportation services.

       46.     No one but Uber calculates all fares. The drivers have no ability to negotiate the

rates or prices charged to customers or the percentage of the fare retained by Uber. The general

manager of each city has the discretion to set the pricing for the various Uber “platforms” of

UberX, Uber Black, and Uber Select. Whenever a customer takes a ride, Uber handles the billing

of the customer’s credit card and remits the driver’s share, less the amount of its own commission,

and any other fees or expenses Uber decides to collect directly from the driver. With respect to

Uber Black drivers who might drive through an intermediary transportation companies, Uber

remits the driver’s share to the intermediary company, which may or may not deduct additional

amounts before passing the rest of the fare on to the driver.

       47.     Plaintiffs and others similarly situated applied for and were accepted by Uber to

become drivers in the State of Texas for Uber pursuant to the terms and conditions of the

agreements between them, which agreements Plaintiffs and other similarly situated were required

to execute and enter into if they wanted to become drivers for Uber.

       48.     Although classified as independent contractors, Uber drivers are employees. Uber

requires its drivers to pass background checks, to accept a certain percentage of ride requests, to

maintain high levels of customer satisfaction, and in some cases to pass tests on city knowledge

and professionalism. If a driver fails to meet all these requirements, or engages in behavior Uber

does not deem appropriate, Uber reserves the power to unilaterally, and in its own discretion,

suspend their ability to drive or to terminate them permanently by “deactivating” their account. To




                                                 14
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 15 of 37



use Uber, a rider hails a driver by using the Uber App on their phone, and the on-duty Uber driver

that is nearest to them is notified. The driver is able to see where the passenger wants to be picked

up but has no information about where they are going. Thus, a driver cannot decide to decline a

ride based on where a passenger is going. If the driver accepts the ride and then cancels upon

learning of the passenger’s destination, the driver can be subject to termination. Once the driver

accepts the request by tapping a button on their phone, they drive to the passenger’s pick-up

location and tap another button to indicate they are arriving. The driver then picks up the passenger

and hits a button to “Begin Trip,” drives the passenger to their destination, and hits another button

to “End Trip” when they have reached the passenger’s destination. Uber collects the payment

from the passenger, takes its fee, and then distributes the driver’s share to the driver. Drivers are

paid via direct deposit to their bank account on a weekly basis. Uber determines the amount of

the fares, and drivers have no ability to negotiate their own pay with customers or with Uber. Fares

are calculated based on a minimum fare, plus a per minute fee when the car is moving less than 11

mph and a per mile fee when the car is moving more than 11 mph. Fares vary depending on the

type of service being utilized and the location, but fares for UberBlack are typically higher. Uber

can unilaterally change its formula for calculating fares at any time, thereby determining the

drivers’ rate of pay. Uber’s system also allows it to track when a driver is on-duty or off-duty.

Uber monitors how many drivers are on-duty at a given time and sends frequent messages to

encourage drivers to go on-duty and transport customers at times of high demand or when there

are not enough drivers on the road.

       49.     There is no doubt that Uber carefully monitors and controls drivers’ performance.

Indeed, Uber’s agreement with UberBlack drivers states that “Uber may terminate this Agreement

automatically, without any notice requirement, at such moment when the Transportation Company




                                                 15
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 16 of 37



and/or its Drivers no longer qualifies, under the applicable law or the quality standards of Uber, to

provide the Driving Service or to operate the Vehicle.” Uber informs its drivers that it “looks at”

various metrics to “evaluate drivers,” such as their acceptance rate, cancellation rate, how

consistently a driver meets their estimated time of arrival, and the driver’s vehicle quality and

customer ratings. Drivers also receive customer ratings in the form of “star ratings” at the end of

every trip. These ratings are out of 5 stars, with 5 stars being the highest rating and 1 star being the

lowest. Uber utilizes this real-time feedback about drivers to monitor drivers and decide when a

driver may need to be terminated. Whether a driver will be suspended or deactivated based on a

particular star rating is subject to the Uber city manager’s discretion, and standards vary by city

and location and may even change week to week. Uber also exercises discretion when determining

whether to give drivers a second chance or to permanently terminate them, in some instances

requiring a driver to take a class or asking a driver to reflect on “how they will improve” and why

they “deserve another chance.”

       50.     Drivers also constantly receive emails from Uber, advising them about how to

improve their ratings so as not to be deactivated or where to locate themselves to get customers,

and warning them if they are at risk of suspension or deactivation for various reasons, including

customer complaints, low customer ratings, canceling too many rides, or for failing to accept

enough rides while “on-duty.” Uber often refers drivers to training videos on its website to “refresh

your knowledge on Uber’s best practices.” Uber alerts drivers about the drivers’ driving practices,

such as whether the speed is too high or too low, or whether the driver is pressing on the breaks

too harshly. Uber also instructs drivers on vehicle cleanliness, proper appearance, and specific

instructions on how to pick up riders. (“make sure to open the door for your client,” “always ask

them about the temperature and if they have a preferred radio station,” and “make sure the radio is




                                                  16
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 17 of 37



off or on soft jazz or NPR”); (have a “clean rear seat, fresh un-opened waters, clean carpets, no

clutter, no papers in visor, front seat forward,” and warning against “jeans, un-tucked shirt,

sneakers”). While these “best practices” are couched as “suggestions”, a driver’s failure to comply

with them can lead to their termination. For example, Uber has the power and discretion to suspend

drivers from driving for Uber, or to terminate drivers permanently for number of reasons, such as

for accepting or soliciting cash tips, for having a dispatch acceptance rate that is too low, for asking

the rider for a direct reimbursement for a cleaning fee rather than going through Uber to get

reimbursed after a rider has left a mess in the car, for customer ratings that have fallen below the

minimum threshold Uber allows, and for calling a client to check where their destination is, and

then canceling the trip.

        51.     In addition, Uber is in the business of providing car service to customers, and that

is the service that Uber drivers provide. The drivers' services are fully integrated into Uber's

business, and without the drivers, Uber' s business would not exist. It is only through the use of

Uber’s mobile phone application that Named Plaintiffs and others similarly situated are provided

with individuals and fares to pick up. As stated herein, Uber sets the amount of each fare with no

input by the drivers. Moreover, Uber unilaterally determines how each fare is split between Uber

and the drivers. Uber maintains records concerning the drivers to include GPS records, mileage

and time records, and number of fares. While a driver may decide when to turn on his app, he has

no input over what passengers he is forced to pick up, regardless of location, expected revenue,

passenger behavior, etc. Nor can the driver avoid turning on the app for too long without Uber

threatening suspension or termination. Finally, the agreements required by Uber in order to become

an Uber driver are prepared by Uber and are what is known as contracts of adhesion. The drivers




                                                  17
     Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 18 of 37



have no input into the content of the agreement and are left with no choice but to agree to the form

if they want to drive for Uber.

       52.     However, and notwithstanding the amount of control Uber has over the drivers and

their ability to drive for Uber, Uber intentionally and unlawfully misclassifies the drivers as

independent contractors. Uber drivers are guaranteed no hourly wage or compensation for

overtime work, which most drivers are forced to accept just to eke out a small profit above their

costs. Uber drivers are required to bear many of the expenses of their employment, including

expenses for their vehicles, gas, additional commercial insurance, as well as other expenses such

as city permit fees. Moreover, Uber benefits from the additional qualifications some of their Uber

Select and Uber Black drivers provide such as additional commercial insurance and the ability to

pick up passengers at local airports, all of which cost the drivers which costs are not reimbursed

or even shared by Uber. Finally, by misclassifying its drivers as independent contractors, Uber

absolves itself of the requirement to pay to the various states and the federal government the state

and federal withholdings an employer typically pays from the withholdings collected from an

employee’s pay.

                                  FACTUAL ALLEGATIONS

A.     Plaintiff ALADDIN AFIA

       53.     In September of 2015, Mr. Afia began working for Uber and continues to work for

Uber as a driver.

       54.     On average, Mr. Afia drove 60-70 hours per week throughout his employment with

Uber. Uber compensates its drivers weekly. Uber takes 20% of the total fares and the driver

receives the remaining 80%. Because Plaintiff was improperly classified as an independent

contractor, he had to pay all employment related expenses (i.e., gas, car repairs, car payments,




                                                18
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 19 of 37



parking, and insurance) which on a weekly basis averages $417.00. The minimum wage in Texas

during the relevant time period was $7.25. The federal minimum wage was also $7.25. Uber failed

to pay minimum wage or overtime (1.5 times minimum wage).

       55.     For example, during the week of September 7, 2015, Mr. Afia worked (i.e., was

logged on to the Uber application for) 74.47 hours and was compensated $854.04. After paying

his employment related expenses that week, Mr. Afia earned just $437.04, resulting in an effective

hourly wage of $5.87, well below Texas’ and the federal minimum wage. He also received no

overtime compensation.

       56.     For example, during the week of January 4, 2016, Mr. Afia worked (i.e., was logged

on to the Uber application for) 112.78 hours and was compensated $688.32. After paying his

employment related expenses that week, Mr. Afia earned just $271.32, resulting in an effective

hourly wage of $2.41, well below Texas’ and the federal minimum wage. He also received no

overtime compensation.

       57.     For example, during the week of June 6, 2016, Mr. Afia worked (i.e., was logged

on to the Uber application for) 126.75 hours and was compensated $992.68. After paying his

employment related expenses that week, Mr. Afia earned just $575.68, resulting in an effective

hourly wage of $4.54, well below Texas’ and the federal minimum wage. He also received no

overtime compensation.

       58.     For example, during the week of August 1,2016, Mr. Afia worked (i.e., was logged

on to the Uber application for) 152.03 hours and was compensated $815.41. After paying his

employment related expenses that week, Mr. Afia earned just $398.41, resulting in an effective

hourly wage of $2.62, well below Texas’ and the federal minimum wage. He also received no

overtime compensation.




                                               19
     Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 20 of 37



       59.     For example, during the week of August 29, 2016, Mr. Afia worked (i.e., was

logged on to the Uber application for) 150.55 hours and was compensated $463.38. After paying

his employment related expenses that week, Mr. Afia earned just $46.38, resulting in an effective

hourly wage of $0.31, well below Texas’ and the federal minimum wage. He also received no

overtime compensation.

       60.     Additionally, for nine (9) weeks between the time period November 7, 2016 and

November 6, 2017, Mr. Afia worked (i.e., was logged on to the Uber application for) in excess of

140-150 hours per week and was compensated less than his weekly expenses, effectively working

for nothing these many weeks. He also received no overtime compensation.

B.     Plaintiff ANDREW MICHAEL BERMAN

       61.     In October 2014, Mr. Berman began working for Uber and continues to work for

Uber as a driver.

       62.     On average, Mr. Berman drove 40-50 hours per week throughout his employment

with Uber. Uber compensates its drivers weekly. Uber takes 20% of the total fares and the driver

receives the remaining 80%. Because Plaintiff was improperly classified as an independent

contractor, he had to pay all employment related expenses (i.e., gas, car repairs, car payments,

parking, and insurance) which on a weekly basis averages $248.00. The minimum wage in Texas

during the relevant time period was $7.25. The federal minimum wage was also $7.25. Uber failed

to pay minimum wage or overtime (1.5 times minimum wage).

       63.     For example, during the week of November 24, 2014, Mr. Berman worked (i.e.,

was logged on to the Uber application for) 79.75 hours and was compensated $228.72. After

paying his employment related expenses that week, Mr. Berman did not even realize any net

earnings therefore falling well below Texas’ and the federal minimum wage. He also received no




                                               20
     Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 21 of 37



overtime compensation.

       64.     For example, during the week of December 8, 2014, Mr. Berman worked (i.e., was

logged on to the Uber application for) 71.97 hours and was compensated $356.39. After paying

his employment related expenses that week, Mr. Berman earned just $108.39, resulting in an

effective hourly wage of $1.51, well below Texas’ and the federal minimum wage. He also

received no overtime compensation.

       65.     For example, during the week of January 19, 2015, Mr. Berman worked (i.e., was

logged on to the Uber application for) 64.88 hours and was compensated $581.09. After paying

his employment related expenses that week, Mr. Berman earned just $333.09, resulting in an

effective hourly wage of $5.13, well below Texas’ and the federal minimum wage. He also

received no overtime compensation.

       66.     For example, during the week of May 9, 2016, Mr. Berman worked (i.e., was logged

on to the Uber application for) 24.62 hours and was compensated $388.28. After paying his

employment related expenses that week, Mr. Berman earned just $140.28, resulting in an effective

hourly wage of $5.70, well below Texas’ and the federal minimum wage.

C.     Plaintiff DAWIT GEBREMARIAM

       67.     In November 2014, Mr. Gebremariam began working for Uber and continues to

work for Uber as a driver.

       68.     On average, Mr. Gebremariam drove 40-50 hours per week throughout his

employment with Uber. Uber compensates its drivers weekly. Uber takes 20% of the total fares

and the driver receives the remaining 80%. Because Plaintiff was improperly classified as an

independent contractor, he had to pay all employment related expenses (i.e., gas, car repairs, car

payments, parking, and insurance) which on a weekly basis averages $276.00. The minimum wage




                                               21
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 22 of 37



in Texas during the relevant time period was $7.25. The federal minimum wage was also $7.25.

Uber failed to pay minimum wage or overtime (1.5 times minimum wage).

       69.    For example, during the week of December 22, 2014, Mr. Gebremariam worked

(i.e., was logged on to the Uber application for) 18.77 hours and was compensated $322.47. After

paying his employment related expenses that week, Mr. Gebremariam earned just $46.47, resulting

in an effective hourly wage of $2.48, well below Texas’ and the federal minimum wage.

       70.    For example, during the week of February 1, 2016, Mr. Gebremariam worked (i.e.,

was logged on to the Uber application for) 53.80 hours and was compensated $589.09. After

paying his employment related expenses that week, Mr. Gebremariam earned just $313.09,

resulting in an effective hourly wage of $5.82, well below Texas’ and the federal minimum wage.

He also received no overtime compensation.

       71.    For example, during the week of January 23, 2017, Mr. Gebremariam worked (i.e.,

was logged on to the Uber application for) 56.87 hours and was compensated $504.85. After

paying his employment related expenses that week, Mr. Gebremariam earned just $228.85,

resulting in an effective hourly wage of $4.02 well below Texas’ and the federal minimum wage.

He also received no overtime compensation.

       72.    For example, during the week of June 19, 2017, Mr. Gebremariam worked (i.e.,

was logged on to the Uber application for) 21.57 hours and was compensated $307.45. After

paying his employment related expenses that week, Mr. Gebremariam earned just $31.45, resulting

in an effective hourly wage of $1.46, well below Texas’ and the federal minimum wage.

       73.    For example, during the week of February 26, 2018, Mr. Gebremariam worked (i.e.,

was logged on to the Uber application for) 50.55 hours and was compensated $503.33. After

paying his employment related expenses that week, Mr. Gebremariam earned just $227.33,




                                              22
     Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 23 of 37



resulting in an effective hourly wage of $4.50, well below Texas’ and the federal minimum wage.

He also received no overtime compensation.

       74.     For example, during the week of April 9, 2018, Mr. Gebremariam worked (i.e., was

logged on to the Uber application for) 40.37 hours and was compensated $306.95. After paying

his employment related expenses that week, Mr. Gebremariam earned just $30.95, resulting in an

effective hourly wage of $0.77, well below Texas’ and the federal minimum wage. He also

received no overtime compensation.

D.     Plaintiff ASHAGARI HABTEGABRIEL

       75.     In February 2015, Mr. Habtegabriel began working for Uber and continues to work

for Uber as a driver.

       76.     On average, Mr. Habtegabriel drove 40-50 hours per week throughout his

employment with Uber. Uber compensates its drivers weekly. Uber takes 20% of the total fares

and the driver receives the remaining 80%. Because Plaintiff was improperly classified as an

independent contractor, he had to pay all employment related expenses (i.e., gas, car repairs, car

payments, parking, and insurance) which on a weekly basis averages $323.00. The minimum wage

in Texas during the relevant time period was $7.25. The federal minimum wage was also $7.25.

Uber failed to pay minimum wage or overtime (1.5 times minimum wage).

       77.     For example, during the week of April 25, 2016, Mr. Habtegabriel worked (i.e.,

was logged on to the Uber application for) 48.77 hours and was compensated $605.41. After

paying his employment related expenses that week, Mr. Habtegabriel earned just $282.41,

resulting in an effective hourly wage of $5.79, well below Texas’ and the federal minimum wage.

He also received no overtime compensation.

       78.     For example, during the week of August 29, 2016, Mr. Habtegabriel worked (i.e.,




                                               23
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 24 of 37



was logged on to the Uber application for) 56.45 hours and was compensated $574.61. After

paying his employment related expenses that week, Mr. Habtegabriel earned just $251.61,

resulting in an effective hourly wage of $4.46, well below Texas’ and the federal minimum wage.

He also received no overtime compensation.

       79.    For example, during the week of January 16, 2017, Mr. Habtegabriel worked (i.e.,

was logged on to the Uber application for) 43.45 hours and was compensated $510.65. After

paying his employment related expenses that week, Mr. Habtegabriel earned just $187.65,

resulting in an effective hourly wage of $4.32 well below Texas’ and the federal minimum wage.

He also received no overtime compensation.

       80.    For example, during the week of March 27, 2017, Mr. Habtegabriel worked (i.e.,

was logged on to the Uber application for) 41.03 hours and was compensated $442.95. After

paying his employment related expenses that week, Mr. Habtegabriel earned just $119.95,

resulting in an effective hourly wage of $2.92, well below Texas’ and the federal minimum wage.

He also received no overtime compensation.

       81.    For example, during the week of August 7, 2017, Mr. Habtegabriel worked (i.e.,

was logged on to the Uber application for) 51.85 hours and was compensated $585.52. After

paying his employment related expenses that week, Mr. Habtegabriel earned just $262.52,

resulting in an effective hourly wage of $5.06, well below Texas’ and the federal minimum wage.

He also received no overtime compensation.

       82.    For example, during the week of February 26, 2018, Mr. Habtegabriel worked (i.e.,

was logged on to the Uber application for) 35.62 hours and was compensated $495.72. After

paying his employment related expenses that week, Mr. Habtegabriel earned just $172.72,

resulting in an effective hourly wage of $4.85, well below Texas’ and the federal minimum wage.




                                              24
     Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 25 of 37



E.     Plaintiff MICHAEL LEYZERZON

       83.     In August 2014, Mr. Leyzerzon began working for Uber and continues to work for

Uber as a driver.

       84.     On average, Mr. Leyzerzon drove 20 hours per week throughout his employment

with Uber. Uber compensates its drivers weekly. Uber takes 20% of the total fares and the driver

receives the remaining 80%. Because Plaintiff was improperly classified as an independent

contractor, he had to pay all employment related expenses (i.e., gas, car repairs, car payments,

parking, and insurance) which on a weekly basis averages $160.00. The minimum wage in Texas

during the relevant time period was $7.25. The federal minimum wage was also $7.25. Uber failed

to pay minimum wage or overtime (1.5 times minimum wage).

       85.     For example, during the week of November 23, 2015, Mr. Leyzerzon worked (i.e.,

was logged on to the Uber application for) 10 hours and was compensated $224.72. After paying

his employment related expenses that week, Mr. Leyzerzon earned just $64.72, resulting in an

effective hourly wage of $6.47, well below Texas’ and the federal minimum wage.

       86.     For example, during the week of February 8, 2016, Mr. Leyzerzon worked (i.e.,

was logged on to the Uber application for) 3.87 hours and was compensated $181.17. After paying

his employment related expenses that week, Mr. Leyzerzon earned just $21.17, resulting in an

effective hourly wage of $5.47, well below Texas’ and the federal minimum wage.

       87.     For example, during the week of May 30, 2016, Mr. Leyzerzon worked (i.e., was

logged on to the Uber application for) 7.85 hours and was compensated $170.31. After paying his

employment related expenses that week, Mr. Leyzerzon earned just $10.31, resulting in an

effective hourly wage of $1.33, well below Texas’ and the federal minimum wage.

       88.     For example, during the week of August 29, 2016, Mr. Leyzerzon worked (i.e., was




                                              25
     Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 26 of 37



logged on to the Uber application for) 4 hours and was compensated $174.29. After paying his

employment related expenses that week, Mr. Leyzerzon earned just $14.29, resulting in an

effective hourly wage of $3.57, well below Texas’ and the federal minimum wage.

        89.   For example, during the week of December 25, 2017, Mr. Leyzerzon worked (i.e.,

was logged on to the Uber application for) 27.25 hours and was compensated $229.96. After

paying his employment related expenses that week, Mr. Leyzerzon earned just $69.96, resulting

in an effective hourly wage of $2.57, well below Texas’ and the federal minimum wage.

        90.   Additionally, for numerous weeks during his employment, Mr. Leyzerzon did not

make enough gross earnings to cover his weekly expenses, effectively working for nothing these

many weeks. He also received no overtime compensation.

F.      Plaintiff ROBERT NIETO

        91.   In June 2016, Mr. Nieto began working for Uber and continues to work for Uber as

a driver.

        92.   On average, Mr. Nieto drove 50-60 hours per week throughout his employment

with Uber. Uber compensates its drivers weekly. Uber takes 20% of the total fares and the driver

receives the remaining 80%. Because Plaintiff was improperly classified as an independent

contractor, he had to pay all employment related expenses (i.e., gas, car repairs, car payments,

parking, and insurance) which on a weekly basis averages $300.00. The minimum wage in Texas

during the relevant time period was $7.25. The federal minimum wage was also $7.25. Uber failed

to pay minimum wage or overtime (1.5 times minimum wage).

        93.   For example, during the week of September 5, 2016, Mr. Nieto worked (i.e., was

logged on to the Uber application for) 62.30 hours and was compensated $696.59. After paying

his employment related expenses that week, Mr. Nieto earned just $396.59, resulting in an




                                              26
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 27 of 37



effective hourly wage of $6.37, well below Texas’ and the federal minimum wage. He also

received no overtime compensation.

       94.    For example, during the week of October 3, 2016, Mr. Nieto worked (i.e., was

logged on to the Uber application for) 62.93 hours and was compensated $563.21. After paying

his employment related expenses that week, Mr. Nieto earned just $262.21, resulting in an

effective hourly wage of $4.18, well below Texas’ and the federal minimum wage. He also

received no overtime compensation.

       95.    For example, during the week of November 21, 2016, Mr. Nieto worked (i.e., was

logged on to the Uber application for) 86.97 hours and was compensated $785.12. After paying

his employment related expenses that week, Mr. Nieto earned just $485.12, resulting in an

effective hourly wage of $5.58, well below Texas’ and the federal minimum wage. He also

received no overtime compensation.

       96.    For example, during the week of January 16, 2017, Mr. Nieto worked (i.e., was

logged on to the Uber application for) 77.87 hours and was compensated $628.38. After paying

his employment related expenses that week, Mr. Nieto earned just $328.38, resulting in an

effective hourly wage of $4.22, well below Texas’ and the federal minimum wage. He also

received no overtime compensation.

       97.    For example, during the week of April 10, 2017, Mr. Nieto worked (i.e., was logged

on to the Uber application for) 91.12 hours and was compensated $664.59. After paying his

employment related expenses that week, Mr. Nieto earned just $364.59, resulting in an effective

hourly wage of $4.00, well below Texas’ and the federal minimum wage. He also received no

overtime compensation.

       98.    For example, during the week of April 24, 2017, Mr. Nieto worked (i.e., was logged




                                              27
     Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 28 of 37



on to the Uber application for) 62.23 hours and was compensated $340.05. After paying his

employment related expenses that week, Mr. Nieto earned just $40.05, resulting in an effective

hourly wage of $0.64, well below Texas’ and the federal minimum wage. He also received no

overtime compensation.

G.     Plaintiff EUGENE RODRIGUEZ

       99.     In December 2014, Mr. Rodriguez began working for Uber and continues to work

for Uber as a driver.

       100.    On average, Mr. Rodriguez drove 25-35 hours per week throughout his

employment with Uber. Uber compensates its drivers weekly. Uber takes 20% of the total fares

and the driver receives the remaining 80%. Because Plaintiff was improperly classified as an

independent contractor, he had to pay all employment related expenses (i.e., gas, car repairs, car

payments, parking, and insurance) which on a weekly basis averages $195.00. The minimum wage

in Texas during the relevant time period was $7.25. The federal minimum wage was also $7.25.

Uber failed to pay minimum wage or overtime (1.5 times minimum wage).

       101.    For example, during the week of December 22, 2014, Mr. Rodriguez worked (i.e.,

was logged on to the Uber application for) 22.97 hours and was compensated $298.81. After

paying his employment related expenses that week, Mr. Rodriguez earned just $103.81, resulting

in an effective hourly wage of $4.52, well below Texas’ and the federal minimum wage.

       102.    For example, during the week of March 9, 2015, Mr. Rodriguez worked (i.e., was

logged on to the Uber application for) 20.42 hours and was compensated $296.34. After paying

his employment related expenses that week, Mr. Rodriguez earned just $101.34, resulting in an

effective hourly wage of $4.96, well below Texas’ and the federal minimum wage.

       103.    For example, during the week of July 6, 2015, Mr. Rodriguez worked (i.e., was




                                               28
     Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 29 of 37



logged on to the Uber application for) 21.13 hours and was compensated $270.78. After paying

his employment related expenses that week, Mr. Rodriguez earned just $75.78, resulting in an

effective hourly wage of $3.59, well below Texas’ and the federal minimum wage.

        104.   For example, during the week of November 6, 2017, Mr. Rodriguez worked (i.e.,

was logged on to the Uber application for) 18.08 hours and was compensated $282.40. After

paying his employment related expenses that week, Mr. Rodriguez earned just $87.40, resulting in

an effective hourly wage of $4.83, well below Texas’ and the federal minimum wage.

        105.   For example, during the week of December 11, 2017, Mr. Rodriguez worked (i.e.,

was logged on to the Uber application for) 16.23 hours and was compensated $215.67. After

paying his employment related expenses that week, Mr. Rodriguez earned just $20.67, resulting in

an effective hourly wage of $1.27, well below Texas’ and the federal minimum wage.

        106.   For example, during the week of June 11, 2018, Mr. Rodriguez worked (i.e., was

logged on to the Uber application for) 17.45 hours and was compensated $204.31. After paying

his employment related expenses that week, Mr. Rodriguez earned just $9.31, resulting in an

effective hourly wage of $0.53, well below Texas’ and the federal minimum wage.

        107.   Additionally, for numerous weeks during his employment, Mr. Rodriguez did not

make enough gross earnings to cover his weekly expenses, effectively working for nothing these

many weeks.

H.      Plaintiff JEROD SLAY

        108.   In June 2014, Mr. Slay began working for Uber and continues to work for Uber as

a driver.

        109.   On average, Mr. Slay drove 25-35 hours per week throughout his employment with

Uber. Uber compensates its drivers weekly. Uber takes 20% of the total fares and the driver




                                              29
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 30 of 37



receives the remaining 80%. Because Plaintiff was improperly classified as an independent

contractor, he had to pay all employment related expenses (i.e., gas, car repairs, car payments,

parking, and insurance) which on a weekly basis averages $73.00. The minimum wage in Texas

during the relevant time period was $7.25. The federal minimum wage was also $7.25. Uber failed

to pay minimum wage or overtime (1.5 times minimum wage).

       110.   For example, during the week of March 30, 2015, Mr. Slay worked (i.e., was logged

on to the Uber application for) 14.47 hours and was compensated $122.06. After paying his

employment related expenses that week, Mr. Slay earned just $49.06, resulting in an effective

hourly wage of $3.39, well below Texas’ and the federal minimum wage.

       111.   For example, during the week of September 14, 2015, Mr. Slay worked (i.e., was

logged on to the Uber application for) 8.52 hours and was compensated $81.32. After paying his

employment related expenses that week, Mr. Slay earned just $8.32, resulting in an effective

hourly wage of $0.98, well below Texas’ and the federal minimum wage.

       112.   For example, during the week of October 26, 2015, Mr. Slay worked (i.e., was

logged on to the Uber application for) 12.68 hours and was compensated $103.28. After paying

his employment related expenses that week, Mr. Slay earned just $30.28, resulting in an effective

hourly wage of $2.39, well below Texas’ and the federal minimum wage.

       113.   For example, during the week of January 11, 2016, Mr. Slay worked (i.e., was

logged on to the Uber application for) 23.23 hours and was compensated $78.31. After paying his

employment related expenses that week, Mr. Slay earned just $5.31, resulting in an effective

hourly wage of $0.23, well below Texas’ and the federal minimum wage.

       114.   Additionally, for numerous weeks during his employment, Mr. Slay did not make

enough gross earnings to cover his weekly expenses, effectively working for nothing these many




                                               30
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 31 of 37



weeks.

         115.    All Plaintiffs distinctly remember numerous instances like the above examples

when they worked more than 40 hours per week and Uber failed to pay them overtime even

before expenses were taken into consideration. Plaintiffs also remember numerous instances where

they worked 40 hours or less per week and Uber failed to pay them minimum wage even before

expenses were taken into consideration. Indeed, to the best of their recollection, Plaintiffs routinely

worked more than 40 hours per week and never received time and one-half pay for working more

than 40 hours.

         116.    Plaintiffs lack adequate records, which Uber is required to maintain, to provide

more exact dates and details. Uber’s failure to maintain such records is a violation of the FLSA.

Because Plaintiffs and other Uber Drivers are paid by the ride and have been required to bear many

of the expenses of their employment, their weekly pay rates have fallen below minimum wage in

virtually all weeks. They also have not received overtime compensation for time spent working

beyond 40 hours per week.

                                      CAUSES OF ACTION

                        Breach of Contract – Toll Charges and Gratuities

         117.    Plaintiffs incorporate herein by reference the factual statements set out in

Paragraphs 1 through 116.

         118.    Plaintiffs further bring claims for Uber’s breach of the express contractual

agreements in place between the parties for all unpaid gratuities and toll charges. Pursuant to

Paragraph 4.1 of the TSA, Uber has contractually agreed with Plaintiffs that if they (Plaintiffs)

incur toll charges during the course of passenger’s ride, Uber will reimburse Plaintiffs the full

amount of the toll charges. The agreements explicitly state that Uber will collect from the




                                                  31
    Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 32 of 37



passengers those applicable toll charges that Plaintiffs incur and then remit to Plaintiffs those tolls

collected from the passengers in full. However, that is not the case. Uber charges the passengers

the full toll charge when calculating their fare that is charged to their credit cards. These are charges

that Plaintiffs incur from the toll authorities which in turn should be reimbursed in full to them by

Uber and not included in the calculation Uber applies when determining the percentage of each

collected fare that is to be paid to Plaintiffs. In other words, and irrespective of what the applicable

percentage of each fare collected that Uber is contractually allowed to retain, the full amount of

any and all toll charges charged to Plaintiffs and collected from the riders is supposed to be paid

to Plaintiffs 100%. On numerous occasions, Plaintiffs have not received any, or only received a

partial reimbursement for these toll charges in total contravention of Uber’s representations and

the agreements in place to fully reimburse Plaintiffs for these toll charges. Uber has not performed

as required under the relevant TSA’s in that it has failed to fully reimburse Plaintiffs those toll

charges they have incurred. As a direct and proximate result of said breaches by Uber, Plaintiffs

have been damaged for which they seek recovery.

        119.    Additionally, Uber now allows passengers to include gratuities in their payments

pursuant to the “Tipping Addendum” that went into effect on or about June 20, 2017. Pursuant to

this Addendum, “Gratuities paid to you by a Rider are your property and shall be remitted

to you along with Fares and other amounts (e.g., Tolls, taxes, fees, etc.) that you are entitled

to receive for your Rides (collectively, “Driver Funds”) (emphasis in original). However, recent

actions by Uber clearly indicate that while it collects the gratuities paid by the passengers, it only

forwards a portion of those gratuities to Plaintiffs, therefore wrongfully retaining monies that do

not belong to it and therefore breaching the terms and provisions of this Addendum. Clearly, by

not remitting the full gratuity paid by a rider to Plaintiffs, Uber has breached this express




                                                   32
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 33 of 37



contractual agreement which is what Plaintiffs are alleging. Accordingly, Plaintiffs seek to recover

from Uber the full amounts of gratuities paid to them but wrongfully withheld by Uber.

                          Breach of Contract – Excessive Service Fees

       120.    Plaintiffs incorporate herein by reference the factual statements set out in

Paragraphs 1 through 119.

       121.    At issue relative to this cause of action are two sections of the TSA, Section 4.1 and

4.4, and Uber’s January 2015 Addendum applicable to the Houston area, all of which pertain to

how much of each fare Uber is allowed to retain. Uber has consistently increased the amount of

service fees it charges Plaintiffs that are collected from each fare paid by the riders and then used

to determine the amount of renumeration to be paid to Plaintiffs. Pursuant to Section 4.1 of the

TSA, the fare charged the passenger is calculated on a base fare amount plus distance as

determined by Uber using location-based services enabled through Plaintiffs’ smartphone (another

clear example of control exercised by Uber as an employer) and/or time amounts as detailed in

Uber’s website for the Houston territory. Clearly, Uber has the unilateral authority to increase and

revise the amount of service fees it charges and which Plaintiffs have no ability whatsoever to

negotiate, another example of Uber’s controlling “take it or leave” approach to its contractual

control over Plaintiffs. Instead of adhering to its own agreements, Uber has developed a way to

charge higher rates to its passengers by charging increased service fees which then are not included

in the calculation of payments to Plaintiffs. Effectively, Uber blatantly refuses to use these higher

rates in the form of excessive service fees when calculating Plaintiffs’ compensation pursuant to

the percentage-based fee agreement in place between the parties.

       122.    Section 4.4 of the TSA specifically states that Plaintiffs will pay Uber a service fee:




                                                 33
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 34 of 37



               “Service Fee. In consideration of Company’s provision of the Driver App

               and the Uber Services for your use and benefit hereunder, you agree to pay

               Company a service fee on a per Transportation Services transaction basis

               calculated as a percentage of the Fare determined by the Fare Calculation

               (regardless of any Negotiated Fare), as provided to you via email or

               otherwise made available electronically by Company from time to time for

               the applicable Territory (“Service Fee”).”

The Fare Calculation is specified in Section 4.1 as set out above - fare is calculated on a base fare

amount plus distance as determined by Uber. The January 2015 Addendum applicable to Houston

sets Uber’s percentage of the fare to be paid for its service fee as 20% for UberX and presumably

28% for UberBlack. This is also the percentage applicable to both UberSelect and Uber XL, both

higher classifications than UberX. In other words, according to the language of the TSA and the

January 2015 Addendum specific to Houston, both of which are unilaterally determined and

drafted by Uber and which Plaintiffs have no ability to negotiate, Uber is limited to these

percentages of each total fare as payment for its services. Therefore, any amount retained by Uber

in excess of these percentages is not allowed by the plain language of the agreements and therefore

constitutes a breach of these agreements.

       123.    Uber breached the TSA, the Houston Addendum, and their fixed compensation

schemes by retaining a larger percentage of each fare by charging higher service fees to its

passengers but then not including these higher service fees in the calculation of the total fare

amount pursuant to the TSA and the applicable addendums. This effectively breaches the TSA by

altering the percentage-based breakdown of fares between Plaintiffs’ remittances and Uber’s

service fees with the end result being that Uber retains a larger percentage of each fare that it is




                                                 34
      Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 35 of 37



contractually allowed by the TSA’s to retain, which is between 20% and 28% per the express

language of the agreements it has in place between it and Plaintiffs. Accordingly, Uber breached

the agreements in place between the parties. Plaintiffs are seeking reimbursement from Uber of

the wrongfully retained monies based upon the exorbitant and unlawful service fees charged them

in violation and breach of the agreements in place between the parties.

          124.   Additionally, Plaintiffs and Uber executed the TSA and all applicable addendums.

Through these agreements, Uber procured Plaintiffs’ driving services. These driving services

constitute adequate consideration between the parties and Plaintiffs have performed the driving

services outlined in these agreements. Section 4.1 of the TSA addresses the "Fare Calculation" and

payment of drivers and also designates Uber as Plaintiffs’ payment collection agent. Section 4.4 of

the TSA governs the "Service Fee" that Uber charges drivers, including Plaintiffs. Under the TSA,

there is one fare: passengers pay it to Plaintiffs with Uber acting as Plaintiffs’ agent by collecting

it. Uber is supposed to deduct its service fee from the fare and then remit the balance to Plaintiffs.

Plaintiffs actually do pay Uber a service fee for it to act as their payment collection agent for

purposes of collecting the fare on their behalf. All money that passengers pay for a ride, minus

Uber’s service fee, belongs to Plaintiffs. Consequently, Plaintiffs have performed as required

pursuant to the agreements in place between the parties. Uber has not, instead breaching the

agreements as set forth above and retaining more from each fare than it is contractually allowed

to.

                                         JURY DEMAND

          125.   Plaintiffs and all others similarly situated request a trial by jury on all of their

claims.




                                                  35
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 36 of 37



       WHEREFORE PREMISES CONSIDERED, Plaintiffs and all others similarly situated

request that this Court certify this case as a class action, pursuant to Fed. R. Civ. P. 23; award

restitution for all charged gratuities which were not remitted to the drivers; award reimbursement

that the drivers who were misclassified as independent contractors were required to bear; award

pre- and post-judgment interest; award reasonable attorneys' fees, costs, and expenses; and award

any other relief to which the Plaintiffs may be entitled.

                                                PRAYER

       Plaintiffs pray for relief as follows:

               a.      Judgment against Uber for an amount equal to Plaintiffs’ unpaid hourly

                       wages and overtime;

               b.      Judgment against Uber finding that its violations of the FLSA were willful.

               c.      An amount equal to the unpaid wages damages as liquidated damages;

               d.      A finding that Plaintiffs are employees and thereby entitled to all relevant

                       and pertinent benefits;

               e.      An award for all charges and related expenses incurred by Plaintiffs;

               f.      Their actual damages for Uber’s breaches of the agreements in place

                       between the parties;

               g.      Prejudgment interest;

               h.      All costs, recoverable expenses and attorney’s fees incurred in prosecuting

                       these claims;

               i.      For such further relief as the Court deems is just and equitable.




                                                  36
   Case 4:16-cv-00615 Document 155 Filed on 11/14/18 in TXSD Page 37 of 37



                                              Respectfully submitted,

OF COUNSEL:                                      LAW OFFICES OF KEVIN R. MICHAELS,
                                                 P.C.
SEARS & CRAWFORD, LLP
Ross A. Sears, II                                By: /s/ Kevin R. Michaels
State Bar No. 17960011                               Kevin R. Michaels
1200 Rothwell Street                                 State Bar No.: 00784598
Houston, Texas 77002                                  16000 Barkers Point Lane, Suite 208
Telephone: (713) 223-3333                             Houston, Texas 77079
Facsimile: (713) 223-3331                             Telephone: 281-496-9889
Email: ross@searscrawford.com                         Facsimile: 281-496-4211
                                                      kmichaels@michaelslaw.net
KLITSAS & VERCHER P.C.
Loren G. Klitsas                               ATTORNEY-IN-CHARGE FOR PLAINTIFFS
Federal Bar No.: 16451
550 Westcott, Suite 550
Houston, Texas 77007
Telephone: 713-862-1365
Facsimile: 713-862-1465
klitsas@kv-law.com

THE GOLDBERG LAW OFFICE,
PLLC
Daniel J. Goldberg
TBN 24052856
2006 Commonwealth Street
Houston, Texas 77006
Telephone: 713-942-0600
Facsimile: 713-942-0601
DJG@LawGoldberg.com




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2018, I electronically filed the foregoing document
with the clerk of court for the U.S. District Court, Southern District of Texas, using the electronic
case filing system of the court. I also certify that I emailed a copy of this document to all counsel
of record.


                                                      /s/ Kevin R. Michaels
                                                      Kevin R. Michaels




                                                 37
